
	
		II
		111th CONGRESS
		1st Session
		S. 557
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2009
			Mr. Martinez (for
			 himself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To encourage, enhance, and integrate Silver
		  Alert plans throughout the United States, to authorize grants for the
		  assistance of organizations to find missing adults, and for other
		  purposes.
	
	
		ISilver Alert
			 communications network
			101.Short titleThis title may be cited as the
			 National Silver Alert
			 Act.
			102.DefinitionsFor purposes of this title:
				(1)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and the Commonwealth of the Northern Mariana Islands.
				(2)Missing
			 seniorThe term missing senior refers to any
			 individual who—
					(A)is reported to, or
			 identified by, a law enforcement agency as a missing person; and
					(B)meets the requirements to be designated as
			 a missing senior, as determined by the State in which the individual is
			 reported or identified as a missing person.
					103.Silver Alert
			 communications networkThe
			 Attorney General shall, subject to the availability of appropriations under
			 section 107, establish a national Silver
			 Alert communications network within the Department of Justice to provide
			 assistance to regional and local search efforts for missing seniors through the
			 initiation, facilitation, and promotion of local elements of the network (known
			 as Silver Alert plans) in coordination with States, units of local government,
			 law enforcement agencies, and other concerned entities with expertise in
			 providing services to seniors.
			104.Silver Alert
			 Coordinator
				(a)National
			 Coordinator within Department of JusticeThe Attorney General shall designate an
			 individual of the Department of Justice to act as the national coordinator of
			 the Silver Alert communications network. The individual so designated shall be
			 known as the Silver Alert Coordinator of the Department of Justice (referred to
			 in this title as the Coordinator).
				(b)Duties of the
			 CoordinatorIn acting as the
			 national coordinator of the Silver Alert communications network, the
			 Coordinator shall—
					(1)work with States
			 to encourage the development of additional Silver Alert plans in the
			 network;
					(2)establish
			 voluntary guidelines for States to use in developing Silver Alert plans that
			 will promote compatible and integrated Silver Alert plans throughout the United
			 States, including—
						(A)a list of the resources necessary to
			 establish a Silver Alert plan;
						(B)criteria for evaluating whether a situation
			 warrants issuing a Silver Alert, taking into consideration the need for the use
			 of such Alerts to be limited in scope because the effectiveness of the Silver
			 Alert communications network may be affected by overuse, including criteria to
			 determine—
							(i)whether the mental capacity of a senior who
			 is missing, and the circumstances of his or her disappearance, warrant the
			 issuance a Silver Alert; and
							(ii)whether the
			 individual who reports that a senior is missing is an appropriate and credible
			 source on which to base the issuance of a Silver Alert;
							(C)a description of the appropriate uses of
			 the Silver Alert name to readily identify the nature of search efforts for
			 missing seniors; and
						(D)recommendations on how to protect the
			 privacy, dignity, independence, and autonomy of any missing senior who may be
			 the subject of a Silver Alert;
						(3)develop proposed protocols for efforts to
			 recover missing seniors and to reduce the number of seniors who are reported
			 missing, including protocols for procedures that are needed from the time of
			 initial notification of a law enforcement agency that the senior is missing
			 through the time of the return of the senior to family, guardian, or domicile,
			 as appropriate, including—
						(A)public safety
			 communications protocol;
						(B)case management
			 protocol;
						(C)command center
			 operations;
						(D)reunification
			 protocol; and
						(E)incident review,
			 evaluation, debriefing, and public information procedures;
						(4)work with States
			 to ensure appropriate regional coordination of various elements of the
			 network;
					(5)establish an advisory group to assist
			 States, units of local government, law enforcement agencies, and other entities
			 involved in the Silver Alert communications network with initiating,
			 facilitating, and promoting Silver Alert plans, which shall include—
						(A)to the maximum
			 extent practicable, representation from the various geographic regions of the
			 United States; and
						(B)members who
			 are—
							(i)representatives of
			 senior citizen advocacy groups, law enforcement agencies, and public safety
			 communications;
							(ii)broadcasters,
			 first responders, dispatchers, and radio station personnel; and
							(iii)representatives
			 of any other individuals or organizations that the Coordinator determines are
			 necessary to the success of the Silver Alert communications network; and
							(6)act as the
			 nationwide point of contact for—
						(A)the development of
			 the network; and
						(B)regional
			 coordination of alerts for missing seniors through the network.
						(c)Coordination
					(1)Coordination
			 with other agenciesThe
			 Coordinator shall coordinate and consult with the Secretary of Transportation,
			 the Federal Communications Commission, the Assistant Secretary for Aging of the
			 Department of Health and Human Services, the head of the Missing Alzheimer’s
			 Disease Patient Alert Program, and other appropriate offices of the Department
			 of Justice in carrying out activities under this title.
					(2)State and local
			 coordinationThe Coordinator shall consult with local
			 broadcasters and State and local law enforcement agencies in establishing
			 minimum standards under
			 section 105 and in carrying out other
			 activities under this title, as appropriate.
					(d)Annual
			 reportsNot later than one year after the date of enactment of
			 this Act, and annually thereafter, the Coordinator shall submit to Congress a
			 report on the activities of the Coordinator and the effectiveness and status of
			 the Silver Alert plans of each State that has established or is in the process
			 of establishing such a plan. Each such report shall include—
					(1)a
			 list of States that have established Silver Alert plans;
					(2)a
			 list of States that are in the process of establishing Silver Alert
			 plans;
					(3)for each State that has established such a
			 plan, to the extent the data is available—
						(A)the number of
			 Silver Alerts issued;
						(B)the number of
			 individuals located successfully;
						(C)the average period
			 of time between the issuance of a Silver Alert and the location of the
			 individual for whom such Alert was issued;
						(D)the State agency
			 or authority issuing Silver Alerts, and the process by which Silver Alerts are
			 disseminated;
						(E)the cost of
			 establishing and operating such a plan;
						(F)the criteria used
			 by the State to determine whether to issue a Silver Alert; and
						(G)the extent to
			 which missing individuals for whom Silver Alerts were issued crossed State
			 lines;
						(4)actions States have
			 taken to protect the privacy and dignity of the individuals for whom Silver
			 Alerts are issued;
					(5)ways that States
			 have facilitated and improved communication about missing individuals between
			 families, caregivers, law enforcement officials, and other authorities;
			 and
					(6)any other
			 information the Coordinator determines to be appropriate.
					105.Minimum
			 standards for issuance and dissemination of alerts through Silver Alert
			 communications network
				(a)Establishment of
			 minimum standardsSubject to
			 subsection (b), the Coordinator shall
			 establish minimum standards for—
					(1)the issuance of
			 alerts through the Silver Alert communications network; and
					(2)the extent of the
			 dissemination of alerts issued through the network.
					(b)Limitations
					(1)Voluntary
			 participationThe minimum standards established under
			 subsection (a) of this section, and any
			 other guidelines and programs established under
			 section 104, shall be adoptable on a
			 voluntary basis only.
					(2)Dissemination of
			 informationThe minimum standards shall, to the maximum extent
			 practicable (as determined by the Coordinator in consultation with State and
			 local law enforcement agencies), provide that appropriate information relating
			 to the special needs of a missing senior (including health care needs) are
			 disseminated to the appropriate law enforcement, public health, and other
			 public officials.
					(3)Geographic
			 areasThe minimum standards shall, to the maximum extent
			 practicable (as determined by the Coordinator in consultation with State and
			 local law enforcement agencies), provide that the dissemination of an alert
			 through the Silver Alert communications network be limited to the geographic
			 areas which the missing senior could reasonably reach, considering the missing
			 senior’s circumstances and physical and mental condition, the modes of
			 transportation available to the missing senior, and the circumstances of the
			 disappearance.
					(4)Age
			 requirementsThe minimum
			 standards shall not include any specific age requirement for an individual to
			 be classified as a missing senior for purposes of the Silver Alert
			 communication network. Age requirements for determinations of whether an
			 individual is a missing senior shall be determined by each State, and may vary
			 from State to State.
					(5)Privacy and
			 civil liberties protectionsThe minimum standards shall—
						(A)ensure that alerts
			 issued through the Silver Alert communications network comply with all
			 applicable Federal, State, and local privacy laws and regulations; and
						(B)include standards
			 that specifically provide for the protection of the civil liberties and
			 sensitive medical information of missing seniors.
						(6)State and local
			 voluntary coordinationIn carrying out the activities under
			 subsection (a), the Coordinator may not
			 interfere with the current system of voluntary coordination between local
			 broadcasters and State and local law enforcement agencies for purposes of the
			 Silver Alert communications network.
					106.Training and
			 other resources
				(a)Training and
			 educational programsThe
			 Coordinator shall make available to States, units of local government, law
			 enforcement agencies, and other concerned entities that are involved in
			 initiating, facilitating, or promoting Silver Alert plans, including
			 broadcasters, first responders, dispatchers, public safety communications
			 personnel, and radio station personnel—
					(1)training and
			 educational programs related to the Silver Alert communication network and the
			 capabilities, limitations, and anticipated behaviors of missing seniors, which
			 shall be updated regularly to encourage the use of new tools, technologies, and
			 resources in Silver Alert plans; and
					(2)informational
			 materials, including brochures, videos, posters, and websites to support and
			 supplement such training and educational programs.
					(b)CoordinationThe
			 Coordinator shall coordinate—
					(1)with the Assistant
			 Secretary for Aging of the Department of Health and Human Services in
			 developing the training and educational programs and materials under
			 subsection (a); and
					(2)with the head of the Missing Alzheimer’s
			 Disease Patient Alert Program within the Department of Justice, to determine if
			 any existing material with respect to training programs or educational
			 materials developed or used as part of such Patient Alert Program are
			 appropriate and may be used for the programs under
			 subsection (a).
					107.Authorization
			 of appropriations for the Silver Alert communications networkThere are authorized to be appropriated to
			 the Department of Justice such sums as may be necessary to carry out the Silver
			 Alert communications network as authorized under this title.
			108.Grant program
			 for support of Silver Alert plans
				(a)Grant
			 programSubject to the
			 availability of appropriations to carry out this section, the Attorney General
			 shall carry out a program to provide grants to States for the development and
			 enhancement of programs and activities for the support of Silver Alert plans
			 and the Silver Alert communications network.
				(b)ActivitiesActivities funded by grants under the
			 program under
			 subsection (a) may include—
					(1)the development
			 and implementation of education and training programs, and associated
			 materials, relating to Silver Alert plans;
					(2)the development
			 and implementation of law enforcement programs, and associated equipment,
			 relating to Silver Alert plans;
					(3)the development
			 and implementation of new technologies to improve Silver Alert communications;
			 and
					(4)such other
			 activities as the Attorney General considers appropriate for supporting the
			 Silver Alert communications network.
					(c)Federal
			 shareThe Federal share of the cost of any activities funded by a
			 grant under the program under
			 subsection (a) may not exceed 50
			 percent.
				(d)Distribution of
			 grants on geographic basisThe Attorney General shall, to the maximum
			 extent practicable, ensure the distribution of grants under the program under
			 subsection (a) on an equitable basis
			 throughout the various regions of the United States.
				(e)AdministrationThe
			 Attorney General shall prescribe requirements, including application
			 requirements, for grants under the program under
			 subsection (a).
				(f)Authorization of
			 appropriations
					(1)There is
			 authorized to be appropriated to the Department of Justice $5,000,000 for each
			 of the fiscal years 2010 through 2014 to carry out this section and, in
			 addition, $5,000,000 for each of the fiscal years 2010 through 2014 to carry
			 out
			 subsection (b)(3).
					(2)Amounts
			 appropriated pursuant to the authorization of appropriations in
			 paragraph (1) shall remain available
			 until expended.
					109.Sammy Kirk
			 Voluntary Electronic Monitoring Program
				(a)Program
			 authorizedThe Attorney
			 General, after consultation with the Secretary of Health and Human Services, is
			 authorized to award grants to States and units of local government to carry out
			 programs to provide voluntary electronic monitoring services to elderly
			 individuals to assist in the location of such individuals if such individuals
			 are reported as missing.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $2,000,000 for each of the fiscal years 2010 through
			 2014.
				(c)DesignationThe
			 grant program authorized under this section shall be referred to as the
			 Sammy Kirk Voluntary Electronic Monitoring Program.
				IIKristen’s Act
			 Reauthorization
			201.Short
			 titleThis title may be cited
			 as Kristen’s Act Reauthorization of
			 2009.
			202.FindingsCongress finds the following:
				(1)Every year
			 thousands of adults become missing due to advanced age, diminished mental
			 capacity, or foul play. Often there is no information regarding the whereabouts
			 of these adults and many of them are never reunited with their families.
				(2)Missing adults are
			 at great risk of both physical harm and sexual exploitation.
				(3)In most cases,
			 families and local law enforcement officials have neither the resources nor the
			 expertise to undertake appropriate search efforts for a missing adult.
				(4)The search for a
			 missing adult requires cooperation and coordination among Federal, State, and
			 local law enforcement agencies and assistance from distant communities where
			 the adult may be located.
				(5)Federal assistance
			 is urgently needed to help with coordination among such agencies.
				203.Grants for the
			 assistance of organizations to find missing adults
				(a)Grants
					(1)Grant
			 programSubject to the
			 availability of appropriations to carry out this section, the Attorney General
			 shall make competitive grants to public agencies or nonprofit private
			 organizations, or combinations thereof, to—
						(A)maintain a
			 national resource center and information clearinghouse for missing and
			 unidentified adults;
						(B)maintain a
			 national, interconnected database for the purpose of tracking missing adults
			 who are determined by law enforcement to be endangered due to age, diminished
			 mental capacity, or the circumstances of disappearance, when foul play is
			 suspected or circumstances are unknown;
						(C)coordinate public
			 and private programs that locate or recover missing adults or reunite missing
			 adults with their families;
						(D)provide assistance
			 and training to law enforcement agencies, State and local governments, elements
			 of the criminal justice system, nonprofit organizations, and individuals in the
			 prevention, investigation, prosecution, and treatment of cases involving
			 missing adults;
						(E)provide assistance
			 to families in locating and recovering missing adults; and
						(F)assist in public
			 notification and victim advocacy related to missing adults.
						(2)ApplicationsThe Attorney General shall periodically
			 solicit applications for grants under this section by publishing a request for
			 applications in the Federal Register and by posting such a request on the
			 website of the Department of Justice.
					(b)Other
			 dutiesThe Attorney General shall—
					(1)coordinate programs
			 relating to missing adults that are funded by the Federal Government;
			 and
					(2)encourage coordination between State and
			 local law enforcement and public agencies and nonprofit private organizations
			 receiving a grant pursuant to
			 subsection (a).
					204.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $4,000,000 for each of
			 fiscal years 2010 through 2020.
			
